00ir4'^eU suopil-qsq)                                                                                                                                                ossn ss^Yn
(mprzr    ,reu) s8z-Iltsn     nuor                                        runoJ uHr f,o xuflIf, 'r                                                                 sNoru(suorud
R[iJru$1$H01,       9'18Ffl e 01
                                                                            "ufl;           f     P/",$/!Yn                        fs "ff                       'esrd
   puqauJo lunoruv            ro Isqsr"IAI's'I'I ol pe^\o lrmowv                                                                                                            eeJ etrares
       ,$ndaq ro   pqsru141                                    rHnqJrcHrsE 8n                      )lET'
                                                                          Nolnus 0svUlq}{l
                                                                            sr0z     I I AoN                                     (anoqo uuotls uor,tt   ,uaofipl, ttuo ala1dwoc) sserppv
                   'epoqego eceld pnsn
 s.lwpueJop   eq1 m Srnprsa: ueqt   uotleJc
   -srp pu? e8u slqelrns go uos:ed      y -                                                                                    (atoqo unoqs Toutt) petrns Ienpr^ryuJo ellq puE arnpN
                                     (uo1aq syoua.r aagl aaoqe paureu ''c1e 'uorlurod:oc '{ueduroc 'lunprlrpur eW elecol 01 elqsun ur? leqt
                                                                                                                                      I                     urysr pue,$rur" fq"r"q     1/
        'il\oleq peuasw sserppE ol{l le u^loqs ''cle 'uorlerod:oc '{uedtuoc  'lenpr^pur eql uo ro e^oqE rr^loqs sseJpp? eq}    ''qe             ,fued(uoc .lenpr^rput ag} uo
                                                                                                                            le      'uoquodroc
       peqFcsep ssecord eql',.$lreure1,, uI u \otls sB pelncexa oleq
                                                                                E
                                                                            'arr^resJo ecueptne 1u8el erruq E 'po^res i(lpuosrod a,req     I leql um1e.r pue,$rgec {qereq 1
                                                                                                                                                    E
                                                                                                                                                          (pailtuqns $ ggz WSn auo uotlt
                                                                                             rr       "*                                                  anw{r gg7 yr1g2 ts.r{{1uo u8tg)
                                                                                                 eNes ol                                                       'po1ec1pul ssacord go requmu
                                    {relJ ro &ndeq Sr{Sn pezuoqlnvJo            e:n1eu31g         tcllslc                                               Ietot eql roJ ldrece: e8pel,roulce 1
 SNIT SIHI A\OTgg f,ITUA\ ION OO                                                    AANO AYHSUYfiI 'S'N f,O f,SN UO.{ ATOTflg f,f,YdS
                                                                            -
                                                                         JNVCNA{AO     !                                   v         t/
                                                                          d{rJNrYlrE                  :JoJpqeq uo erhles Suiisenbar.roteur8Fg reqlo ro ibu:ogygo emluuEr5
                                                      'v's'n   uo
                                              acr^res JoJ   {J3q3   _
                                                                    I
                                                                                                                                                              -- -t-
                                            3S"C SIIO m pe^Jas      .
                                      eq o1 sarged3o:"qo*1,1        I
                                982 -            q1r^       p"-". I
                                   eq 'lroJ..q1
                                       o1 ssacord3o:aQurn51         !-
                                                                                :A\O1gg SSITUCOV ONV :IWVN TV                                 OI AdO3 :ISIAUAS dO AJIION ONAS
                                                                                                      bo                    I             +';lo                                  IY
                                                                                    (apo1 412 puo a1ots   ',0!)   "o77   yaw1"rodV,qgy    n   7aa4g) SSiru61OV
                                                Ja+rid? lvo,rJ+?a_\-Nre                                                                                                       '{
              uo :Izlas or AJuadoud Jo Notldru3silc                      UO AAUAS    Or ''3rA 'NOIr\aUOdlIOS ',\NVdWO) '.IVn(IIAICNI dO iIrlVN                                g^ua
                                                                                                                                                                 '+       S
                                          do   lld t                                                                                                                       INVCNAJIIC
                                                 0
                        UIISWNN ASVJ Jt{NOf,                                                                                                                                  dJIINIV'Id
                                                     'w"to{s1t1tlo asn^a,t aLfi uo
                                                                                                                                ecr^res sleqsrew sel?ts pellun
    .lDtlstDw 's'n aw,tq ssaco.t{to ac!^ras,, tolsuo\cn4suJ                          aag
                    Case: 1:18-cv-04882 Document #: 9 Filed: 11/28/18 Page 1 of 1 PageID #:84
                                                                                                                                    ecrlsnl Jo lueruusdec's'n
                NUnJf,U (INV JdIgJf,U SSff,OUd
